KILKITS, District Judge.
These cases are before the court on precisely the same point, namely, whether a trustee, who happens to be an attorney, may receive, in addition to the trustee’s fees, compensation for legal services performed. We are clearly of the opinion that we should follow the decisions in Re Rieger, Kapner & Altmark (D. C.) 157 Fed. 611, in Re Felson (D. C.) 139 Fed. 275, and in Re George Halbert Co., 134 Fed. 236, 67 C. C. A. 18, and hold that such additional compensation is not allowable, and that the provisions of section 72 of the Bankruptcy Act should be so applied. The last authority cited (In re Halbert Co., 134 Fed. 236, 67 C. C. A. 18) is by the Circuit Court of Appeals of the Second Circuit, and the opinion commands respect.
hi addition to the reasoning of the courts cited, it should be considered that while, of course, under section 62 of the Bankruptcy Act, necessary iegal services are items of administration which should be paid for out of the assets, still, when a claim is presented in behalf of the attorney for the trustee for fees, there is in the situation something tantamount to the recommendation of the trustee himself that not only the services were necessarily rendered, hut that the fees claimed were proper compensation, and with reference to such recommendation, actual or constructive, both the referee and the court on final allowance must act. The weakness of a recommendation offered by a trustee to support officially his professional claims is apparent.